Citation Nr: 1635919	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-39 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased disability rating in excess of 10 percent for service-connected patellofemoral syndrome of the left knee.

2. Entitlement to an increased disability rating in excess of 10 percent for service-connected patellofemoral syndrome of the right knee.

3. Entitlement to an increased disability rating in excess of 10 percent prior to February 17, 2011 and in excess of 20 percent from February 17, 2011 for service-connected lumbar and thoracic musculotendinous strain.

4. Entitlement to service connection for a right shoulder condition, to include as secondary to the service-connected disability of lumbar and thoracic musculotendinous strain.

5. Entitlement to service connection for a bilateral hip disorder, to include degenerative changes of the bilateral hips, to include as secondary to the service-connected disability of lumbar and thoracic musculotendinous strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A videoconference hearing before the undersigned Veterans Law Judge was held in March 2012.  A transcript of the hearing has been associated with the claims file.

This matter was previously remanded by the Board for further development in February 2014.  As to the issues decided herein, the Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran's extension in his left knee was not limited to 10 degrees or more and flexion was not limited to 45 degrees or less at any point during the appellate period.  There is no evidence during the appeal period that the Veteran's left knee disability has manifested lateral instability or recurrent subluxation; ankylosis of the joint; dislocation of the cartilage; or incapacitating exacerbations.

2. The Veteran's extension in his right knee was not limited to 10 degrees or more and flexion was not limited to 45 degrees or less at any point during the appellate period.  There is no evidence during the appeal period that the Veteran's right knee disability has manifested lateral instability or recurrent subluxation; ankylosis of the joint; dislocation of the cartilage; or incapacitating exacerbations.

3. Prior to February 17, 2011, the preponderance of the evidence does not show that the Veteran's lumbar and thoracic musculotendinous strain was primarily manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of thoracolumbar spine range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; the preponderance of the evidence also does not show that that the Veteran experienced any incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks due to his back disability.

4. From February 17, 2011, the Veteran's lumbar and thoracic musculotendinous strain has been manifested by flexion to greater than 30 degrees, with no findings of ankylosis or the functional equivalent and the incapacitating episodes did not total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

5. The Veteran's current symptomatology of pain in the paraspinous region that radiated laterally to his right scapula has been attributed to the Veteran's service-connected lumbar and thoracic musculotendinous strain. 

6. The most probative and competent medical evidence does not reveal a current diagnosis of a right shoulder condition that was either caused by, or related to, active military service and, overall, an additional right shoulder condition has not been shown by competent clinical, or competent and credible lay, evidence to be causally related to or aggravated by a service-connected disability.

7. The Veteran's bilateral hip disorder, to include degenerative changes of the bilateral hips, are not of service onset or otherwise related to the Veteran's military service, to include as causally related to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent or a separate compensable evaluation for patellofemoral syndrome of the left knee was not met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2015).

2. The criteria for a rating in excess of 10 percent or a separate compensable evaluation for patellofemoral syndrome of the right knee were not met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2015).

3. Prior to February 17, 2011, the criteria for a rating in excess of 10 percent for lumbar and thoracic musculotendinous strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5243, General Rating Formula for Diseases and Injuries of the Spine (2015).

4. From February 17, 2011, the criteria for a rating in excess of 20 percent for lumbar and thoracic musculotendinous strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237, 5243, General Rating Formula for Diseases and Injuries of the Spine (2015).

5. The criteria for establishing entitlement to service connection for a right shoulder condition, to include as secondary to the service-connected disability of lumbar and thoracic musculotendinous strain, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

6. The criteria for establishing entitlement to service connection for a bilateral hip disorder, to include degenerative changes of the bilateral hips, to include as secondary to the service-connected disability of lumbar and thoracic musculotendinous strain, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103(A) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by a July 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent post-treatment records, and providing an examination when necessary.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished as to the issues decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA incorporated the Veteran's in-service and post-treatment (VA and private) treatment records into his claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in March 2007, August 2009, April 2011, July 2011, and April 2014.  These opinions involved a thorough review of the claims file and the opinions were supported by a sufficient rationale.  Therefore, the Board finds that the reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims decided herein.

As stated above, this matter was previously remanded in February 2014.  The Board finds there has been substantial compliance with its February 2014 remand directives.  The Board notes that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.) 

Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2015).

Furthermore, in March 2012 the Veteran testified at a Board videoconference hearing over which the undersigned Veterans Law Judge presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the Veterans Law Judge clarified the issues on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duties under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein such that the essential fairness of the adjudication is not affected.

II. Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.     38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the Veteran filed his claim in December 2006, VA must review the evidence of record from December 2005, to determine if there was an ascertainable increase in the Veteran's bilateral knee and back disabilities.  In so doing, the Board must also consider all potentially applicable regulations pertaining to rating disability.

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).  Furthermore, the Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

Each of the Veteran's appeals for an increased disability rating will be addressed in turn.

Patellofemoral syndrome of the bilateral knees

In this case, the Veteran's service-connected bilateral knee disabilities are currently assigned separate 10 percent evaluations, pursuant to Diagnostic Code 5299-5260. Hyphenated diagnostic codes including a diagnostic code ending in the digits "99" are used when there is no specifically applicable diagnostic code and the disability is rated by analogy.  38 C.F.R. § 4.27.

Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6. 

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.  Semilunar cartilage is the meniscus lateralis articulationis genus (lateral meniscus) and the meniscus medialis articulationis genus (medial meniscus).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 273, 1013 (28th ed. 1994).

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for leg flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for leg extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation, the maximum available under this diagnostic code, is warranted for extension limited to 45 degrees.

The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

In addition, Diagnostic Code 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC23-97 (July 1, 1997). 

A veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

If a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-98.  In addition, a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion was considered.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488   (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  See VAOPGCPREC 9-98.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

Turning to the evidence of record, the Veteran underwent a VA examination in March 2007 where the his symptoms included instability, pain, stiffness, and weakness, bilaterally.  The Veteran experienced weekly, moderate flare-ups which lasted hours.  The Veteran was not taking daily medication but stretched daily.  Aggravating factors included driving, flying, stairs, crawling, and kneeling.  Alleviating factors included using ice, elevating his legs, stretching, and using Tylenol or aspirin.  He was not currently receiving treatment for his bilateral knee disabilities.  He stated his knees had a constant ache.  He did not use any assistive walking devices. 

A physical examination revealed the Veteran had a normal gait.  Range of motion was 120 degrees flexion, and 0 degrees extension with pain at 100 degrees, bilaterally.  Although the Veteran had tenderness, bilaterally, there was no evidence of crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, other tendon or bursa, or other knee abnormality. 

According to the April 2009 VA examination report, the Veteran's symptoms included pain, stiffness, and decreased speed of joint motion.  The Veteran had tenderness and severe, weekly flare-ups lasting one to two days.  Precipitating factors for flare-ups included stairs, prolonged travel, and walking on an incline.  Alleviating factors included rest, lying down, and hot baths.  There were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  He was able to stand for 15 to 30 minutes and able to walk more than a quarter mile, but less than one mile. 

A physical examination revealed a normal gait.  There was no evidence of crepitation, mass behind the knee, clicks or snaps, or instability, but he did have subpatellar tenderness.  The range of motion was flexion at 110 degrees on the left knee and 100 degrees on the right knee.  The Veteran had normal extension, bilaterally.  There was no evidence of ankylosis.  

In August 2009, the Veteran reported tightness and soreness in the bilateral knees at the VA examination.  He stated that when he drives longer than one hour or flying, he has knee pains.  He has a constant baseline pain in his knees around a 6 to 8 on a scale of 10, daily.  His current treatment is stretching to build up the muscle around the patella.  He stated he has not been stretching lately but did more during cold weather.  Overall, his knees have increased in severity since his last VA examination.  

The Veteran stated he favors and walks more on his right side.  The symptoms he reported were pain; stiffness; and moderate, weekly, flare-ups which last hours.  He stated that precipitating factors for flare-ups were traveling, sitting for long periods of time, cramped spaces, helping someone move, stairs, and standing.  Alleviating factors for his flare-ups were stretching, heat, ibuprofen, and cyclobenzaprine.  

The VA examiner noted there were no constitutional symptoms or incapacitating episodes of arthritis.  He stated he was able to stand for more than one hour, but less than three.  He did not use assistive devices to ambulate.  There was tenderness in the bilateral knee joints.  The patellar abnormality was identified as subpatellar tenderness.  

The range of motion testing was bilateral flexion at 125 degrees with pain from 40 to 125 degrees on active and passive, and bilateral extension at 0 degrees with pain from 40 to 20 degrees on active and passive.  There was no additional limitation of motion on repetitive use or joint due to pain, fatigue, weakness, incoordination, or lack of endurance.  

Finally, the Veteran was afforded a VA examination in April 2014 at which he reported experiencing flare-ups.  The range of motion testing revealed right knee flexion at 120 degrees with pain and left knee flexion at 110 degrees with pain.  The Veteran had 0 degrees extension, bilaterally.  The range of motion after repetitive-use testing showed 120 degrees flexion and no limitation of extension in the right knee and 110 degrees flexion and 5 degrees extension in the left knee.  The Veteran had additional limitation in the range of motion following repetitive-use testing with functional impairment.  The Veteran had pain on movement, bilaterally, but did not have tenderness or pain to palpation for joint line or soft tissue of either knee.  The Veteran had normal strength on flexion and extension in the bilateral knees.  The anterior instability, posterior instability, medial-lateral instability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran does not have or ever had "shin splints," stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  He has not had any meniscal condition or surgical procedures for a meniscal condition.  The Veteran did not have total knee joint replacement nor arthroscopic or other knee surgery.  He did not have any residual signs and/or symptoms due to arthroscopic or other knee surgery.  The Veteran did not use assistive devices as a normal mode of locomotion.  The Veteran's bilateral knee disabilities did not have functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.

Imaging studies did not reveal patellar subluxation but showed normal bilateral knees with no osseous, joint or soft tissue abnormalities.  The VA examiner noted that the Veteran's bilateral knee disabilities impacted his ability to work but at the time of the examination, there was no instability in either knee, although the Veteran stated that, rarely, the left knee may feel like it locks.  The Veteran's additional reduced range of motion is quite likely to occur during flares or with repetitive-use based on his severity and frequency of daily symptoms. 

In light of the evidence the Veteran is not entitled to an increased rating for his bilateral knee disabilities.  The competent and probative evidence does not establish a degree of impairment in the bilateral knees, warranting a rating in excess of what is currently assigned.  Indeed, while the Veteran's bilateral knee pain is recognized, the objective evidence fails to demonstrate that such pain has resulted in additional functional limitation comparable to increased ratings under Diagnostic Codes 5260 and/or 5261. 

As stated above, in March 2007, the Veteran was noted to have flexion of the bilateral knees to 120 degrees.  In April 2009, the Veteran's flexion was 110 degrees in the left knee and 100 degrees in the right knee.  In August 2009, the Veteran's flexion was 125 degrees with pain at 40 degrees.  Finally, in April 2014 the flexion of the right knee was to 120 degrees and left knee was 110 degrees, also as reflected in the repetitive-use testing.  While there is limitation of flexion, the Veteran's current 10 percent rating contemplates mild limitation of flexion and pain on motion.  Diagnostic Codes 5003, 5010.  Therefore, the evidence demonstrates that the Veteran is not entitled to a separate disability rating for limited flexion of the bilateral knees, as the evidence has consistently revealed flexion of at least 100 degrees.  Under Diagnostic Code 5260, a 20 percent rating requires flexion limited to 30 degrees.

Under Diagnostic Code 5261, a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees.  38 C.F.R. § 4.71a.  However, the Veteran has repeatedly been found to have full extension of the bilateral knees.  Therefore, the evidence demonstrates that he is not entitled to a separate disability rating for limited extension of the bilateral knees. 

Again, while bilateral knee pain is recognized, the objective evidence fails to demonstrate that such pain has resulted in additional functional limitation comparable to the next-higher 20 percent rating under Diagnostic Codes 5260 or 5261. 

The Board has also considered whether any other relevant Diagnostic Code would allow for a higher disability rating at any time during the pendency of the Veteran's claims.  However, the evidence of record does not demonstrate that the Veteran has exhibited any symptoms that would warrant the application of any other diagnostic code throughout the pendency of the claims.  The Veteran's bilateral knee disabilities did not manifest instability, ankylosis, removal of the semi-lunar cartilage (meniscus), or tibia malunion.  Symptoms of instability, dislocation, and subluxation were looked for and found to be absent upon VA examinations.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262.  As such, the Veteran would not be entitled to a separate compensable evaluation for recurrent subluxation or lateral instability under Diagnostic Code 5257 or a higher disability evaluation under any other diagnostic code, and his claims are denied.  See VAOPGCPREC 23-97 (1997), VAOPGCPREC 9-98 (1998).

Finally, there was no evidence of degenerative or traumatic arthritis in either knee at any point during the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. The April 2014 VA examiner noted that x-rays of the knees were unremarkable and radiographically normal.  Therefore, a separate evaluation is not warranted under Diagnostic Codes 5003, 5010.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, increased evaluations for the Veteran's bilateral knee disabilities are not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent evaluations, and no higher.  In this regard, the Board observes that the Veteran complained of pain throughout the period on appeal.  However, the effect of the pain in the Veteran's bilateral knees is already contemplated in the assigned evaluations.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation beyond those already assigned.  Accordingly, the Board concludes that increased or separate evaluations are not warranted for the Veteran's service-connected right and left knee disabilities.

Lumbar and thoracic musculotendinous strain

The Veteran's service-connected lumbar and thoracic musculotendinous strain currently is evaluated as 10 percent disabling prior to February 17, 2011, And 20 percent disabling from February 17, 2011, under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015). 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2015). 

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206-07.

According to the March 2007 VA examination, the Veteran reported a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The Veteran described the pain in the low back as constant and daily.  The pain in the thoracic spine occurred three to four times a week and lasted all day.  The Veteran stated the onset of pain was from a car accident while in service.  He described the pain in his lumbar spine as dull, persistent, achy, and tightness.  The pain in the thoracic spine was described as shooting and spasms.  There were moderate flare-ups which occurred weekly lasting three to seven days.  Precipitating factors of the lumbar spine was sitting at a chair and sleeping.  Precipitating factors of the thoracic spine was listing.  He denied flare-ups in the low back but in his mid-back it occurred twice a week, lasting three to five days.  The VA examiner noted that there were no incapacitating episodes for the thoracolumbar region during the past 12 month period.  

An examination of the muscles of the spine revealed there was no evidence of spasm, atrophy, guarding, pain with motion, or weakness.  There was tenderness on the right side but not on the left.  There was no evidence of abnormal gait or abnormal spinal contour.  The Veteran's posture, head position, symmetry in appearance, and gait type was normal.  There was no evidence of gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, and reverse lordosis.  The Veteran had active movement against full resistance in the bilateral hip flexion, hip extension, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  There was normal muscle tone and no evidence of muscle atrophy.  The Veteran had full sensation in the lower extremities bilaterally in vibration, pain, light touch, position sense, and with no location of abnormal sensation.  The Veteran had normal reflexes, bilateral, in the knee jerk, ankle jerk, and plantar flexion.  There was no evidence of thoracolumbar spine ankylosis. 

The range of motion testing showed flexion at 90 degrees with pain at 60 degrees and extension at 30 degrees with pain.  Lateral flexion, bilaterally, was at 30 degrees, lateral rotation on the right was at 20 degrees, and lateral rotation on the left was at 30 degrees.  The Veteran was employed as a recruiter for the banking industry but lost time from work for less than one week due to back pain.  There was pain with repetitive-use at flexion and bilateral rotation but there was no additional loss of motion.  

In August 2009, the Veteran underwent a VA examination where he stated there was a history of decreased motion, stiffness, and pain described as a cramp-like sensation.  This pain was moderate, constant, and occurred daily.  There was no radiation.  The Veteran did not have a history of hospitalization or surgery.  

The Veteran reported his mid and low back hurt more than it did a couple of years ago.  He stated it was a 6 or 7 on a scale of 10 constantly and daily.  He stated he was very cautious about his back with any movements, posture, and how he moves.  He experienced more pain in the mornings and later in the day.  

A physical examination of the spine revealed normal posture, head position, symmetry in appearance, and gait.  There was no evidence of gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, and reverse lordosis.  The Veteran did not have thoracolumbar spine ankylosis.  The Veteran did not have objective abnormalities of the sacrospinalis such as spasms, atrophy, guarding, pain with motion, tenderness, and weakness.  A motor exam revealed active movement against resistance in the lower extremities.  A sensory examination revealed normal light touch.  

The range of motion testing revealed forward flexion of 90 degrees with pain, extension at 30 degrees with pain at 20 to 30 degrees on active and passive, bilateral lateral flexion and rotation at 30 degrees with pain on active and passive. 

The Veteran was currently employed fulltime and stated he lost approximately one week from work in the last 12 month period.  

According to the April 2011 VA examination, the Veteran reported flare-ups in the lower lumbar spine were severe, occurred every one to two months, lasting three or  seven days.  The precipitating factors included lifting heavy objects and alleviating factors included rest and treatment from a chiropractor.  The extent of additional limitation of motion or other functional impairment during flare-ups was that the Veteran could not bend at all and the back had to stay straight.  

There was no evidence of urinary incontinence, urgency, retention requiring catheterization, frequency, and nocturia.  The Veteran did not have fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  There was a history of fatigue, decreased motion, stiffness, weakness, and spine pain in the lower lumbar area which was described as moderate, constant and occurred daily.  He stated this pain radiated across the lower back and hips.  There were no incapacitating episodes of spine disease.

There was no evidence of abnormal gait or abnormal spinal contour.  The Veteran's posture, head position, and symmetry in appearance were normal.  The Veteran's gait was slow and steady.  There was no evidence of gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, and reverse lordosis.  There were no spasms, atrophy, guarding, pain with motion, and weakness.  

The range of motion was flexion at 90 degrees, extension at 20 degrees, and with objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  The reflex examination showed normal findings.  The sensory examination found normal vibration, position sense, pain or pinprick, light touch, and dysesthesias.  The motor examination showed active movement against full resistance in the bilateral upper and lower extremities.  The muscle tone was normal and there was no muscle atrophy.  An imaging study conducted in February 2010 showed the Veteran's thoracic spine was normal.  Another study conducted in November 2010 showed he had high signal within the left L1 pedicle likely representing atypical hemangioma and L5-S1 central disc protrusion with annular fissure.  

The Veteran was employed at the time of the examination as a bank recruiter but lost approximately five weeks in the past twelve months due to back pain.  The Veteran's back disability impacted his ability to conduct usual daily activity as he could not lift as much as he used to.  

Finally, the Veteran was afforded a VA examination in April 2014 where a diagnosis was mechanical thoracolumbar strain with mild L5-S1 disk protrusion.  The Veteran reported flare-ups which included sitting/inactivity, standing, walking, running, jumping, and climbing stairs.  

Range of motion testing showed forward flexion at 60 degrees with pain at 40 degrees, and extension at 10 degrees with pain at 5 degrees.  Furthermore, the Veteran was able to perform repetitive-use testing with three repetitions with forward flexion at 50 degrees and extension at 5 degrees.  He had additional limitation in range of motion following repetitive-use and functional loss and/or functional impairment of the thoracolumbar spine.  The contributing factors to his functional loss, functional impairment and/or additional limitation of range of motion of the back after repetitive use was less movement than normal, weakened movement, pain on movement, interference with sitting, standing and/or weight bearing, and lack of endurance.  He did not have localized tenderness or pain to palpation for joints and/or soft tissue.  There was no evidence of ankylosis.  

The Veteran had normal strength in the bilateral lower extremities without muscle atrophy, normal deep tendon reflexes in the bilateral knees, normal sensory examination of the bilateral lower extremities, and negative straight leg raising tests.  The Veteran had mild intermittent pain and numbness in the right lower extremity.  The involvement of  L4/L5/S1/S2/S3 nerve roots (sciatic nerve) affected the right lower extremity.  The Veteran did not have any other signs of symptoms of radiculopathy on the left lower extremity.  The Veteran did not have any neurologic abnormalities related to the thoracolumbar spine such as the bowel or bladder problems/pathologic reflexes.

The VA examiner determined that while the Veteran did have IVDS of the thoracolumbar spine, he did not have any incapacitating episodes over the past 12 months due to IVDS.  The Veteran did not use any assistive devices as a normal mode of locomotion.  The Veteran's thoracolumbar spine did impact his ability to work due to generalized pain but as he is self-employed he stated he will avoid working a few hours each day.  

Based on the evidence of record, prior to February 17, 2011, an increased rating in excess of 10 percent for the Veteran's thoracolumbar spine disability cannot be assigned under the General Rating Formula for Disease and Injuries of the Spine.  At no time during this time period has the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or combined range of motion not greater than 120 degrees--criteria that are required for an assignment of a 20 percent rating under the General Rating Formula.  In fact, reports of the March 2007 and August 2009 VA examinations show the Veteran had forward flexion of 90 degrees.  The examination further showed no ankylosis of the lumbar spine.  Based on the medical evidence of record, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine prior to February 17, 2011.

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  However, prior to February 17, 2011, the Veteran's thoracolumbar spine disability has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 2 weeks but less than 4 weeks during the past twelve months.  In this regard, the Veteran denied having any incapacitating episodes.  As such, prior to February 17, 2011, a disability rating in excess of 10 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted under the IVDS criteria.  See 38 C.F.R.       § 4.71a, Diagnostic Code 5243.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca.  However, an increased evaluation for the Veteran's service-connected lumbar and thoracic musculotendinous strain is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain, spasm, numbness, weakness and stiffness as a result of his thoracolumbar spine disability, and further acknowledges objective evidence of pain following range of motion and repetitive-use testing.  However, the effect of the pain in his thoracolumbar spine is contemplated in the currently assigned 10 percent disability evaluation assigned under Diagnostic Code 5237.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 10 percent for the Veteran's thoracolumbar spine disorder is not warranted. 

The Board acknowledges that the Veteran is competent to testify as to symptoms associated with disability which are non-medical in nature; however, he is not competent to testify as to the severity of his disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  As such, entitlement to a disability rating in excess of 10 percent prior to February 17, 2011, for lumbar and thoracic musculotendinous strain must be denied.

Regarding the Veteran's 20 percent rating for the thoracolumbar spine disability from February 17, 2011, based on the evidence of record, the Board finds that a rating in excess of 20 is not warranted.  As previously noted, a 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The Board finds the comprehensive evidence of record from February 17, 2011, does not reflect a range of motion indicative of a 40 percent disability rating. 

As stated above, at the April 2011 VA examination, flexion was at 90 degrees and the April 2014 VA examination reflects flexion at 60 degrees.  These measurements of the range of motion does not approach a limit of 30 degrees of flexion, even upon consideration of the actual functional impairment due to pain, weakness, fatigue, incoordination, or lack of endurance.  Moreover, there were no findings of ankylosis at any time, or the functional equivalent thereof.  Therefore, an initial disability rating in excess of 20 percent is not warranted under the criteria of the General Rating Formula.

It is necessary to consider, along with the schedular criteria, functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206-07.  The evidence includes the Veteran's complaints of back pain and limited motion.  The Veteran's thoracolumbar spine disability is manifested by some functional limitation due to pain on motion.  The VA examination reports include the Veteran's report of pain with range of motion testing.  However, even accounting for any limitations of his lumbar spine range of motion due to pain, the Veteran's range of motion still exceeds that which is required for a 40 percent disability rating. 

Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50 percent disability rating under Diagnostic Code 5261 and a 30 percent disability rating under Diagnostic Code 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20 percent and 30 percent respectively.).  There is no showing of any other functional impairment which would warrant a higher rating for these complaints of pain.  38 C.F.R. §§ 4.7, 4.10, 4.45, 4.59, 4.71a.

Also pertinent during his period of appeal is whether an increased disability rating is warranted under the criteria for IVDS used for evaluating incapacitating episodes.  However, from February 17, 2011, the Veteran's thoracolumbar spine disability has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 4 weeks but less than 6 weeks during the past twelve months.  As such, a disability rating in excess of 20 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted for the Veteran's thoracolumbar spine disability from February 17, 2011.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has also considered whether an increased disability rating is warranted based upon the granting of a separate neurologic disability rating related to the lumbar spine for the entire period of appeal.  However, the evidence of record does not show the existence of any associated neurologic abnormalities, such as bladder or bowel complaints, that are related to the service-connected thoracolumbar spine disability.  

Moreover, the objective evidence does not show that the Veteran experienced any neurological symptomatology in his left lower extremity due to his service-connected thoracolumbar spine disability during the entire period of appeal.  Therefore, a separate rating is not warranted for neurological impairment, namely radiculopathy of the left lower extremity, as no such impairment is shown.  Regarding the radiculopathy of the right lower extremity, the Veteran has already been service connected for right leg sciatica associated with lumbar and thoracic musculotendinous strain at 10 percent disabling, effective April 7, 2014.  He has not objected to this determination.

Therefore, the Board concludes that the Veteran does not have objective neurologic abnormalities associated with his service-connected thoracolumbar spine disability, other than the already service-connected right leg sciatica, for which separate ratings are warranted.

In deciding the Veteran's increased rating claim, the Board has considered the determination in Fenderson, 12 Vet. App. at 126 and whether the Veteran is entitled to an increased evaluation for any additional separate periods based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to a disability rating higher than what is currently assigned at any time within the appeal period.  The Board, therefore, finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that staged evaluations are warranted.

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for his thoracolumbar spine disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses, and he is credible in regard to the reported symptoms.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating a back disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.  The competent and credible lay evidence is outweighed by competent and credible medical evidence that evaluates the extent of the thoracolumbar spine impairment based on objective data coupled with the lay complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment and the extent to which a determination can be made on the degree of functional impairment experienced during physical activity and flare-ups.

The Board has also considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence is against the claim for a disability rating in excess of 10 percent prior to February 17, 2011, and in excess of 20 percent from February 17, 2011, for the Veteran's service-connected lumbar and thoracic musculotendinous strain.  Accordingly, the appeal is denied.

Extraschedular consideration and total disability rating based on individual unemployability (TDIU)

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected knee and spine disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 

In that regard, during the appellate time period the symptoms of the Veteran's service-connected patellofemoral syndrome of the bilateral knees and lumbar and thoracic musculotendinous strain symptoms are those types already contemplated in the current assigned ratings under the appropriate Diagnostic Codes.  Thus, the Veteran's schedular ratings under the appropriate Diagnostic Codes for the disabilities of the knees and thoracolumbar spine are adequate to fully compensate him for these disabilities.

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has at no point during the current appeal indicated that his bilateral knee and thoracolumbar spine disabilities combined with his other service-connected disabilities (obstructive sleep apnea, migraine headaches, tinnitus, right leg sciatica associated with lumbar and thoracic musculotendinous strain, and exercise induced bronchospasms) result in further disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his bilateral knee and thoracolumbar spine disabilities have caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of these disabilities.

For the above reasons, a greater level of compensation on an extraschedular basis is not warranted in the Veteran's appeal.

Finally, a TDIU is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). In this instance, however, the issue is not raised by the record.  There is no evidence that the Veteran's service-connected bilateral knee and the thoracolumbar spine disabilities render him unemployable, nor does the Veteran assert that he is unemployable.  As such, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice.  Id.

III. 
 Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b)  when the evidence, regardless of its date, shows that a veteran had a chronic condition in service, such as arthritis, or during the applicable presumptive period.  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.       38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

In addition to the requirements of service connection as detailed above, regulations also provide that service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Further, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit 
has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Each of the Veteran's appeals for service connection will be addressed in turn below.

Right shoulder condition

According to the Veteran's in-service treatment records, there is no indication of treatment or diagnosis for a right shoulder condition.  While the Veteran reported pain on the right upper back in 2003, the medical records indicate this pain was located in the scapular region and not in the right shoulder joint. 

The Veteran testified at the Board hearing that he was treated for a right shoulder disability on numerous occasions during service.  According to the Veteran's in-service treatment record, there are no complaints, treatment, or diagnosis of a right shoulder condition. 

In July 2011 the Veteran was afforded a VA examination of the right shoulder where upon examination and a review of the evidence of record, the VA examiner opined that a right shoulder disorder is less likely than not due to his service-connected lumbar and thoracic strain.  The VA examiner stated that the area identified by the Veteran as his right shoulder is, in fact, the scapular muscle and right cervical paraspinous muscle.  The VA examiner explained that this is not the shoulder joint but the paraspinous muscles in the cervical and thoracic spine.  As such, the Veteran's pains are spinal muscle and not a separate chronic disability of the right shoulder joint. 

However, in February 2014, the Board noted that a diagnosis of right shoulder musculoligamentous strain was made at the July 2011 VA examination.  It was unclear to the Board whether this diagnosis is the same as or separate from the pain in the spinal muscle as discussed by the VA examiner.  If it is a separate condition, a new opinion was needed as to whether the right shoulder musculoligamentous strain is related to his military service or secondary to his service-connected lumbar and thoracic musculotendinous strain.  Therefore, the Board remanded the appeal for an addendum to clarify the opinion contained in the July 2011 VA examination report.

In an April 2014 addendum, the VA examiner stated that upon physical examination, a review of the medical evidence, and the Veteran's lay statements, " [V]eteran's 'right shoulder pain' is a continuation of his thoracic strain suffered during the motor vehicle collision.  The examiner from July [2011] noted that the [V]eteran did not have pain in his shoulder joint, but rather the pain that was noted upon my examination [was] in the thoracic spine region and periscapular region."  The VA examiner further explained that upon physical examination, the Veteran's pain in the paraspinous region radiated laterally to his right scapula.  The Veteran did not have any scapular winging on examination and was able to flex his right shoulder to 160 degrees, abduct to 160 degrees, internally rotation to T12 and externally rotate to 70 degrees.  The Veteran did not have pain with any range of motion of the shoulder.  Furthermore, the Veteran stated that the pain he experiences currently is the same pain he had since his motor vehicle accident during service.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's claim for entitlement to service connection for a right shoulder condition, to include as secondary to the service-connected disability of lumbar and thoracic musculotendinous strain, must be denied.

In the absence of proof of present disability there can be no successful claim.   Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In this case, the Veteran may have been treated for symptoms of a right shoulder condition following service.  However, there is no indication the Veteran had a right shoulder disability in service nor does he have a current diagnosis of such.  Specifically, the April 2014 VA examination was unremarkable and an actual diagnosis of a right shoulder condition was not made.  

Moreover, the Veteran's symptoms of pain in the right thoracic spine region and periscapular region have already been considered in the disability rating for his service-connected lumbar and thoracic musculotendinous strain.  To assign a separate rating based on this same symptomatology would therefore violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2015). 

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  Although it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Here, the Veteran's pain has already been considered as a symptom of his service-connected lumbar and thoracic musculotendinous strain and considered in the assigned disability ratings.  As such, to separately rate such symptoms as a right shoulder condition, generally, would be duplicative and overlapping with the symptomatology of the Veteran's already service-connected disability.

Nevertheless, the Board points out that he has not submitted any probative medical evidence to support his claim.  The only evidence of record in support of the Veteran's claim consists of his own lay statements.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  His assertions that he experiences symptoms are also credible.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a current diagnosis of a right shoulder disorder, and whether it is a separate and distinct disability from his service-connected lumbar and thoracic musculotendinous strain, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).  Accordingly, his opinions are not significantly probative and are outweighed by the medical evidence of record noted above.

The Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for a right shoulder condition.  This being the case, the doctrine of reasonable doubt is not for application concerning this claim. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim must be denied.

Bilateral hip disorder, to include degenerative changes of the bilateral hips

According to the Veteran's in-service treatment record, while he reported pain of the lower back and was treated for such, there is no indication of treatment or diagnosis for a bilateral hip disability.  

In August 2009, the Veteran was afforded a VA examination for the bilateral hips where he was diagnosed with minimal bilateral degenerative joint disease of the hips.  The Board notes, however, that an adequate etiological opinion was not provided. 

A February 2011 letter from the Veteran's VA physician, Dr. J.W.B., stated the Veteran has "hip pain associated with lumbar spine [curvature] that is convex to the right and lumbar disc protrusion L5 though S1, validated with MRIs of [the] back."  

While this letter appears to be a positive nexus opinion, the Board finds it inadequate.  First, it is unclear whether the hip pain Dr. J.W.B. referred to was the diagnosed minimal bilateral degenerative joint disease.  Second, it was unclear whether the lumbar conditions identified by Dr. J.W.B. and the service-connected lumbar and thoracic musculotendinous strain are one in the same.  Finally, it was unclear which MRIs Dr. J.W.B. is referring to in his February 2011 letter. 

As such, in February 2014, the Board determined that a new VA examination was necessary for a VA examiner to address whether the Veteran's bilateral hip disorder was etiologically related to his military service and/or is secondary to the service-connected lumbar and thoracic musculotendinous strain.

In April 2014, the Veteran was afforded a new VA examination where he stated his bilateral hip pain was not associated with an injury but that it came on slowly.  He stated the pain was constant and always present.  The VA examiner acknowledged the presence of minimal degenerative changes.  Upon examination the Veteran had pain to palpation over the bilateral trochanteric bursae.  Upon review of the evidence of record, a physical examination, and his lay statements, the VA examiner opined that the Veteran's bilateral trochanteric bursitis was less likely than not (less than 50 percent likely) a result of military service.  The VA examiner explained:

The [V]eteran's bilateral hip pain did not start while he was in military service, but rather six years after he finished his military service.  Trochanteric bursitis is usually associated with overuse or an injury to the hip.  It presents shortly after the insult.  Due to this fact, it is my medical opinion that the [V]eteran's bilateral trochanteric bursitis is less likely than not (less than 50 [percent] likely) as a result of military service or his lumbar spine injury suffered while in military service.  Trochanteric bursitis may be associated with scoliosis and leg length discrepancy.  The [V]eteran has a very mild scoliosis that is very unlikely to cause radiating symptoms to his hips.  In addition, the veteran's disc protrusions are unlikely to cause point tenderness over bilateral greater trochanters as well as pain with resisted abduction.  It is my medical opinion that the [V]eteran's bilateral hip pain is less likely than not (less than 50 [percent] likely) as a result of his scoliosis and/or his lumbar disk protrusions L5-S1 for the reasons mentioned above.

Based upon the evidence of record, the Board finds direct service connection is not warranted as a bilateral hip disability was not manifest during active service or arthritis within one year of service discharge and a bilateral hip disorder is not shown to have developed as a result of an established event, injury, or disease during active service.  

In addition, the Veteran does not claim his bilateral hip disability was incurred during service; instead he maintains that it is etiologically related to his service-connected lumbar and thoracic musculotendinous strain.  While the Board acknowledges the current diagnosis of a bilateral hip disability, namely trochanteric bursitis with minimal degenerative changes, and the Veteran's claim that it is secondary to his service-connected lumbar and thoracic musculotendinous strain, the preponderance of the evidence is found to be against such an etiology.  

Here, there is no evidence of a bilateral hip disability during service or at separation.  Rather, the record demonstrates a post-service onset.  This is evidence that there has not been a continuity of symptomatology, and it weighs against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the April 2014 VA examiner concluded that the Veteran's bilateral hip disability was less likely as not caused or aggravated by his service-connected lumbar and thoracic musculotendinous strain.  The Board finds this opinion to be determinative of the secondary service connection issue, to include secondary aggravation.  

The Board acknowledges the positive nexus opinion offered by Dr. J.W.B.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective, supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Despite the positive nexus opinion, the Board finds that the opinion does not reflect any review or discussion of the contents of the claims file, address any of the contrary evidence of record, or provide any rationale supporting the opinion.  There are no comments addressing the lengthy span of years that passed between the injury and the diagnosis of these conditions.  The Board further notes that this opinion is merely conclusory statements without factual, medical rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

In contrast, the April 2014 VA examination report includes the most thorough and factually supported opinions of record, given that they are consistent with other evidence of record and included review of the claims file.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.  Id.   

The Board also acknowledges the Veteran's contentions that his current bilateral hip disability is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disabilities.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disabilities.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the etiology of bilateral hip disabilities is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for a bilateral hip disorder, to include degenerative changes of the bilateral hips; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 58 (if the Board rules against a veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the veteran is not entitled to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to an increased disability rating in excess of 10 percent for service-connected patellofemoral syndrome of the left knee is denied.

Entitlement to an increased disability rating in excess of 10 percent for service-connected patellofemoral syndrome of the right knee is denied.

Entitlement to an increased disability rating in excess of 10 percent prior to February 17, 2011 and in excess of 20 percent from February 17, 2011 for service-connected lumbar and thoracic musculotendinous strain is denied.

Entitlement to service connection for a right shoulder condition, to include as secondary to the service-connected disability of lumbar and thoracic musculotendinous strain, is denied.

Entitlement to service connection for a bilateral hip disorder, to include degenerative changes of the bilateral hips, to include as secondary to the service-connected disability of lumbar and thoracic musculotendinous strain, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


